WANAMAKER, J.
1. The limits of cross-examination of a witness to test his recollection or credibility must rest largely in the discretion of the court, and prejudicial error results only where the record clearly- shows abuse of that discretion. (Wroe v. State, 20 Ohio St., 460, and Hanoff v. State, 37 Ohio St., 178, approved and followed.)
2. The mere fact that an indictmlent has been returned affords no presumption of guilt.
3. Where, for the sole purpose of impeachment, evidence of other indictments is offered against the defendant, or a witness, not followed by a proper Showing of final conviction, nor of being a fugitive from justice upon such charge, a motion to strike such evidence from the record and caution the jury to disregard it should be sustained by the court.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias, Day and Allen, JJ., concur.